DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 31 March 2021 for the application filed 10 December 2018 which claims foreign priority to FR 1761956 filed 11 December 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2011/0163202) in view of Dreifke (US 2,385,063).
- Regarding Claim 1. Martinez discloses a method of moving an aircraft undercarriage (fig. 1-3,”landing gear mounted on an aircraft in such a way as to be movable between a stowed position and a deployed position” [abstract]),
the aircraft undercarriage (fig. 1-3, “landing gear” [abstract], landing gear are equivalent to aircraft undercarriage) comprising a leg (1 “barrel” [0021], the barrel is equivalent to a leg as the wheels are disposed on the end of the barrel) that is movable between a deployed position (“deployed position” [0008]) and a retracted position (“stowed position” [0008]) in which the leg (1) is held stationary by means of a strut (10 “strut” [0021]) held in an aligned position by a stabilizer member (20, “stabilizing member” [0021]) comprising two links (21/22), one of which (21) is hinged to the structure of the aircraft (fig. 1-3 illustrates link 21 attached to the strut which is attached to the structure of the strut 10 allowing the link to be hinged to the structure of the aircraft), the method including using a drive actuator (30 “unlocking actuator” [0024]) for raising the undercarriage from the deployed position to the retracted position (“enable the landing gear to be raised” [0024]), 

the method comprising: 
on being activated the actuator (30) begins by causing the stabilizer member (20) to unlock (“breaks alignment of the rods in opposition to the spring member” [0024]).  Martinez does not disclose wherein the actuator then moves the undercarriage leg towards the retracted position.
However, Dreifke discloses a similar method of moving an aircraft undercarriage (fig. 1-6) wherein the actuator (53) moves the undercarriage leg (10) towards the retracted position (“acts to retract the whole gear” page 2 column 2 lines 20-21).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Martinez to incorporate the actuator moving the undercarriage leg toward the retracted position as disclosed by Dreifke to allow the actuator to assist the main actuator of Martinez, (“raised by the action of raising actuator” [0003]) in retracting the landing gear, allowing for a smaller retracting actuator to be required by the method of Martinez.
- Regarding Claim 2. Martinez as modified discloses the method according to claim 1, wherein the two links (21/22) are urged into the aligned position by a return member (23, “returns the rods to the aligned position” [0022]), one of the links (21) being hinged to the structure of the aircraft about a hinge axis (fig. 1-3 illustrate the hinged attachment of link 21 to the structure of the aircraft 10 about a hinge axis), and the drive actuator (30) is a linear actuator (“telescopic unlocking actuator” [0024], a telescopic actuator is equivalent to a linear actuator) hinged to the link (21) about a hinge axis (fig. 2 illustrates the hinge axis where links 21/22 are attached) parallel to the hinge axis of the link (21) to the structure of the aircraft (10), but offset therefrom (fig. 2 illustrates that the axes are parallel to one another and offset to one another).
- Regarding Claim 3. Martinez as modified discloses the method according to claim 2, with the link (21) hinged to the structure of the aircraft (10).  Dreifke further discloses wherein the link (30) hinged to the structure of the aircraft (fig. 1-4 illustrate the longer link hinged to the structure of the aircraft by various hinged arrangements) is terminated by a fork having two arms (fig. 2 illustrates the two arms which make up the link 30) between which the drive actuator (52/53) extends in order to be hinged to the arms of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez as modified in further view of Obviousness.
- Regarding Claim 4. Martinez as modified discloses the method according to claim 3, but does not disclose wherein the drive actuator is hinged to the arms of the fork by means of stub axles.
However, Martinez discloses the claimed invention except for the stub axles. It would have been an obvious matter of design choice to replace the axles of Martinez with stub axles since the applicant has not disclosed that the stub axle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the hinged axle as disclosed by Martinez.
Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Due to the applicant’s amendments to the claims, the rejections have been updated to rely on Martinez as the primary reference with Dreifke teaching the aspects to which Martinez does not disclose.  As the Martinez reference was not previously cited, the applicant’s arguments do not reference Martinez resulting in the arguments being moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/20/2021